DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Centers for Medicaid and State Operations
June 9, 2006

SMD 06-012

Dear State Medicaid Director:
This is one of a series of letters that provides guidance on the implementation of the Deficit
Reduction Act of 2005 (DRA) enacted on February 8, 2006. (Pub. L. No. 109-171). Section
6036 of the DRA, Improved Enforcement of Documentation Requirements, creates a new
subsection 1903(x) of the Social Security Act (the Act) that requires individuals claiming U.S.
citizenship to provide satisfactory documentary evidence of citizenship or nationality when
initially applying for Medicaid or upon a recipient’s first Medicaid redetermination on or after
July 1, 2006.
Prior to enactment of this provision, in order for an individual to qualify for Medicaid, the
applicant had to declare under penalty of perjury (under section 1137(d)(1)(A)) that he/she is a
national or citizen of the United States, and, if not a citizen or national of the United States, that
the individual is in a satisfactory immigration status. Individuals who declared they were
citizens did not have to do anything else to support that claim, although some States did require
documentary evidence of such a claim. However, the individuals who declared they were aliens
in a satisfactory immigration status were required in every State to provide documentary
evidence of that claim. The new provision under Section 6036 effectively requires that the State
obtain satisfactory documentation of a declaration of citizenship. Self-attestation of citizenship
and identity is no longer an acceptable practice. The provisions of section 6036 do not affect
individuals who have declared they are aliens in a satisfactory immigration status. As with other
Medicaid program requirements, States must implement an effective process for assuring
compliance with documentation of citizenship in order to obtain Federal matching funds, and
effective compliance will be part of Medicaid program integrity monitoring.
Section 6036 specifies certain forms of acceptable evidence of citizenship or nationality and
identity that are effective July 1, 2006. We have marked documents listed in section 6036 with
asterisks “***” in the charts that follow. The statute also provides the Secretary with authority to
specify, by regulation, other documents that provide proof and a reliable means of
documentation of United States citizenship or nationality and personal identity. CMS plans to
publish regulations that would exercise this authority. CMS has included documents it is, at
present, considering utilizing in its upcoming rulemaking in the charts that follow.
A. Establishing United States (U.S.) Citizenship and Identity
Note: State Medicaid Agency determinations of citizenship are not binding on other federal
agencies for any other purposes.

Page 2 – State Medicaid Director

To establish U.S. citizenship the document must show:
• A U.S. place of birth, or
• That the person is a U.S. citizen.
Note: Children born in the U.S. to foreign sovereigns or diplomatic officers are not U.S. citizens.
To establish identity a document must show:
• Evidence that provides identifying information that relates to the person named on the
document.
B. Documents Establishing U.S. Citizenship and Identity
The following Charts list acceptable evidence of U.S. citizenship and/or identity. Charts 1-4
address citizenship and Charts 1 and 5 address identity. If an individual presents documents
from Chart 1 no other information would be required. If an individual presents documents from
Charts 2-4, then an identity document from Chart 5 must also be presented. Charts 1-4 establish
a hierarchy of reliability of citizenship documents and the following instructions specify when a
document of lesser reliability may be accepted by the State. The State would make the decision
whether documents of a given level of reliability are available. See discussion of additional
documents for use when a child is 16 years of age or younger.
1. Primary Documents to Establish Both U.S. Citizenship and Identity (See Chart 1)
Primary evidence of citizenship and identity is documentary evidence of the highest reliability
that conclusively establishes that the person is a U.S. citizen. In general, obtain primary
evidence of citizenship and identity before using secondary evidence. Accept any of the
documents listed in this Chart as primary evidence of both U.S. citizenship and identity if the
document meets the listed criteria and there is nothing indicating the person is not a U.S. citizen
(e.g., lost U.S. citizenship).
Note: Persons born in American Samoa (including Swain’s Island) are generally U.S. noncitizen nationals. References in this guidance to “citizens” should be read as references to noncitizen nationals with respect to these persons. There is no difference in terms of Medicaid
eligibility.
Note: References to documents issued by the Department of Homeland Security (DHS) include
documents issued by its predecessor, the Immigration and Naturalization Services (INS). On
March 1, 2003, the former INS became part of DHS, and its naturalization function was assumed
by U.S. Citizenship and Immigration Services (USCIS) within DHS. However, even documents
issued after this date may bear INS legends.
Applicants or recipients born outside the U.S. who were not citizens at birth must submit a
document listed under primary evidence of U.S. citizenship.

Page 3 – State Medicaid Director

Chart 1
Primary Documents

Explanation

***U.S. passport

The Department of State issues this. A U.S. passport does not have to
be currently valid to be accepted as evidence of U.S. citizenship, as
long as it was originally issued without limitation.
Note: Spouses and children were sometimes included on one passport
through 1980. U.S. passports issued after 1980 show only one person.
Consequently, the citizenship and identity of the included person can be
established when one of these passports is presented.
Exception: Do not accept any passport as evidence of U.S. citizenship
when it was issued with a limitation. However, such a passport may be
used as proof of identity.

***Certificate of
Naturalization (N-550
or N-570)

Department of Homeland Security issues for naturalization.

***Certificate of
Citizenship
(N-560 or N-561)

Department of Homeland Security issues certificates of citizenship to
individuals who derive citizenship through a parent.

2.
Secondary Documents to Establish U.S. Citizenship (See Chart 2)
Secondary evidence of citizenship is documentary evidence of satisfactory reliability that is used
when primary evidence of citizenship is not available. In addition, a second document
establishing identity MUST also be presented as described in item 5, Evidence of Identity.
Available evidence is evidence that exists and can be obtained within your State’s reasonable
opportunity period. The reasonable opportunity period is discussed under the heading
“Reasonable Opportunity”.
Accept any of the documents listed in this Chart as secondary evidence of U.S. citizenship if the
document meets the listed criteria and there is nothing indicating the person is not a U.S. citizen
(e.g., lost U.S. citizenship).
Applicants or recipients born outside the U.S. must submit a document listed under primary
evidence of U.S. citizenship.

Page 4 – State Medicaid Director
Chart 2
Secondary Documents

Explanation

A U.S. public birth record
showing birth in:
• one of the 50 U.S.
States;
• District of
Columbia;
• American Samoa
• Swain’s Island
• *Puerto Rico (if
born on or after
January 13, 1941);
• *Virgin Islands of
the U.S. (on or after
January 17, 1917)
or
• *Northern Mariana
Islands (after
November 4, 1986
(NMI local time))
• *Guam (on or after
April 10, 1899

The birth record document may be issued by the State,
Commonwealth, territory or local jurisdiction. It must have been
issued before the person was 5 years of age.
An amended birth record document that is amended after 5 years
of age is considered fourth level evidence of citizenship.
Note: If the document shows the individual was born in Puerto
Rico, the Virgin Islands of the U.S., or the Northern Mariana
Islands before these areas became part of the U.S., the individual
may be a collectively naturalized citizen. Collective naturalization
occurred on certain dates listed for each of the territories. *See
additional requirements for Collective Naturalization.

***Certification of Report
of Birth (DS-1350)

The Department of State issues a DS-1350 to U.S. citizens in the
U.S. who were born outside the U.S. and acquired U.S. citizenship
at birth, based on the information shown on the FS-240. When the
birth was recorded as a Consular Report of Birth (FS-240),
certified copies of the Certification of Report of Birth Abroad
(DS-1350) can be issued by the Department of State in
Washington, D.C. The DS-1350 contains the same information as
that on the current version of Consular Report of Birth FS-240.
The DS-1350 is not issued outside the U.S.

***Consular Report of
Birth Abroad of a Citizen
of the United States of
America (FS-240)

The Department of State consular office prepares and issues this.
A Consular Report of Birth can be prepared only at an American
consular office overseas while the child is under the age of 18.
Children born outside the U.S. to U.S. military personnel usually
have one of these.

***Certification of Birth
Abroad (FS-545)

Before November 1, 1990, Department of State consulates also
issued Form FS-545 along with the prior version of the FS-240. In
1990, U.S. consulates ceased to issue Form FS-545. Treat an FS545 the same as the DS-1350.

***United States Citizen
Identification Card (I-197)

INS issued the I-179 from 1960 until 1973. It revised the form and
renumbered it as Form I-197. INS issued the I-197 from 1973 until

Page 5 – State Medicaid Director
Secondary Documents

Explanation

or the prior version I-179
(Section 6036 referred to
these documents in error as
an I-97.)

April 7, 1983. INS issued Form I-179 and I-197 to naturalized
U.S. citizens living near the Canadian or Mexican border who
needed it for frequent border crossings. Although neither form is
currently issued, either form that was previously issued is still
valid.

American Indian Card (I872)

DHS issues this card to identify a member of the Texas Band of
Kickapoos living near the U.S./Mexican border. A classification
code “KIC” and a statement on the back denote U.S. citizenship.

Northern Mariana Card (I873)

The former Immigration and Naturalization Service (INS) issued
the I-873 to a collectively naturalized citizen of the U.S. who was
born in the NMI before November 4, 1986. The card is no longer
issued, but those previously issued are still valid.

Final adoption decree

The adoption decree must show the child’s name and U.S. place of
birth. In situations where an adoption is not finalized and the
State in which the child was born will not release a birth
certificate prior to final adoption, a statement from a State
approved adoption agency that shows the child’s name and U.S.
place of birth is acceptable. The adoption agency must state in the
certification that the source of the place of birth information is an
original birth certificate.

Evidence of civil service
employment by the U.S.
government

The document must show employment by the U.S. government
before June 1, 1976

Official Military record of
service

The document must show a U.S. place of birth (for example a DD214 or similar official document showing a U.S. place of birth)

3. Third Level Documents to Establish U.S. Citizenship (See Chart 3)
Third level evidence of U.S. citizenship is documentary evidence of satisfactory reliability that is
used when neither primary nor secondary evidence of citizenship is available. Third level
evidence may be used ONLY when primary evidence cannot be obtained within the State’s
reasonable opportunity period (see reasonable opportunity discussion below), secondary
evidence does not exist or cannot be obtained, and the applicant or recipient alleges being born
in the U.S. In addition, a second document establishing identity MUST be presented as
described in item 5, Evidence of Identity.
Accept any of the documents listed in this Chart as third level evidence of U.S. citizenship if the
document meets the listed criteria, the applicant alleges birth in the U.S., and there is nothing
indicating the person is not a U.S. citizen (e.g., lost U.S. citizenship).
Third level evidence is generally a non-government document established for a reason other than
to establish U.S. citizenship and showing a U.S. place of birth. The place of birth on the nongovernment document and the application must agree.

Page 6 – State Medicaid Director
Chart 3
Third Level Documents

Explanation

Extract of hospital record
on hospital letterhead
established at the time of
the person’s birth and was
created at least 5 years
before the initial
application date and
indicates a U.S. place of
birth

Do not accept a souvenir “birth certificate” issued by the hospital.

Life or health or other
insurance record showing a
U.S. place of birth and was
created at least 5 years
before the initial
application date

Life or health insurance records may show biographical
information for the person including place of birth; the record can
be used to establish U.S. citizenship when it shows a U.S. place of
birth.

Note: For children under 16 the document must have been created
near the time of birth or 5 years before the date of application.

4. Fourth Level Documents to Establish U.S. Citizenship (See Chart 4)
Fourth level evidence of U.S. citizenship is documentary evidence of the lowest reliability.
Fourth level evidence should ONLY be used in the rarest of circumstances. This level of
evidence is used ONLY when primary evidence is not available, both secondary and third level
evidence do not exist or cannot be obtained within the State’s reasonable opportunity period, and
the applicant alleges a U.S. place of birth. In addition, a second document establishing identity
MUST be presented as described in item 5, Evidence of Identity. Available evidence is evidence
that can be obtained within the State’s reasonable opportunity period as discussed below.
Accept any of the documents listed in this Chart as fourth level evidence of U.S. citizenship if
the document meets the listed criteria, the applicant alleges U.S. citizenship, and there is nothing
indicating the person is not a U.S. citizen (e.g., lost U.S. citizenship). In addition, a second
document establishing identity must be presented.
Fourth level evidence, as described below, consists of documents established for a reason other
than to establish U.S. citizenship and showing a U.S. place of birth. The U.S. place of birth on
the document and the application must agree. The written affidavit described in this Chart may
be used only when the State is unable to secure evidence of citizenship listed in any other Chart.
Chart 4
Fourth Level Documents

Explanation

Federal or State census
record showing U.S.
citizenship or a U.S. place
of birth (Generally for
persons born 1900 through
1950).

The census record must also show the applicant’s age.
Note: Census records from 1900 through 1950 contain certain
citizenship information. To secure this information the
applicant, recipient or State should complete a Form BC-600,
Application for Search of Census Records for Proof of Age. Add

Page 7 – State Medicaid Director
Fourth Level Documents

Explanation
in the remarks portion “U.S. citizenship data requested.” Also
add that the purpose is for Medicaid eligibility. This form
requires a fee.

Other document as listed in
the explanation that was
created at least 5 years
before the application for
Medicaid

This document must be one of the following and show a U.S.
place of birth:
• Seneca Indian tribal census record
• Bureau of Indian Affairs tribal census records of the Navaho
Indians
• U.S. State Vital Statistics official notification of birth
registration
• An amended U.S. public birth record that is amended more
than 5 years after the person’s birth
• Statement signed by the physician or midwife who was in
attendance at the time of birth

Institutional admission
papers from a nursing
home, skilled nursing care
facility or other institution
and was created at least 5
years before the initial
application date and
indicates a U.S. place of
birth

Admission papers generally show biographical information for
the person including place of birth; the record can be used to
establish U.S. citizenship when it shows a U.S. place of birth.

Medical (clinic, doctor, or
hospital) record and was
created at least 5 years
before the initial
application date and
indicates a U.S. place of
birth

Medical records generally show biographical information for the
person including place of birth; the record can be used to
establish U.S. citizenship when it shows a U.S. place of birth.
Note: An immunization record is not considered a medical record
for purposes of establishing U.S. citizenship.
Note: For children under 16 the document must have been
created near the time of birth or 5 years before the date of
application.

Written Affidavit

Affidavits should ONLY be used in rare circumstances. An
affidavit by at least two individuals of whom one is not related to
the applicant/recipient and who have personal knowledge of the
event(s) establishing the applicant’s or recipient’s claim of
citizenship. The person(s) making the affidavit must be able to
provide proof of his/her own citizenship and identity for the
affidavit to be accepted. If the affiant has information which
explains why documentary evidence establishing the applicant’s
claim of citizenship does not exist or cannot be readily obtained,
the affidavit should contain this information as well. It must also
be signed under penalty of perjury by the person making the

Page 8 – State Medicaid Director
Fourth Level Documents

Explanation
affidavit. A second affidavit from the applicant/recipient or
other knowledgeable individual explaining why documentary
evidence does not exist or cannot be readily obtained must also
be requested.

5. Evidence of Identity (See Chart 5)
Section 1903(x) provides that identity must be established. When primary evidence of
citizenship described in number 1 above is not available, a document from the lists in number 2
through 4 may be presented if accompanied by an identity document from this list.
Chart 5
Documents to Establish
Identity

Explanation

Certificate of Degree of
Indian Blood, or other U.S.
American Indian/Alaska
Native tribal document.

Acceptable if the document carries a photograph of the applicant
or recipient, or has other personal identifying information relating
to the individual.

***Any identity document
described in section
274A(b)(1)(D) of the
Immigration and Nationality
Act

Use 8 CFR 274a.2(b)(1)(v)(B)(1). This section includes the
following acceptable documents for Medicaid purposes:
• driver’s license issued by State or Territory either with a
photograph of the individual or other identifying
information of the individual such as name, age, sex, race,
height, weight or eye color.
• School identification card with a photograph of the
individual
• U.S. military card or draft record
• Identification card issued by the Federal, State, or local
government with the same information included on
driver’s licenses
• Military dependent’s identification card
• Native American Tribal document
• U.S. Coast Guard Merchant Mariner card
Note: For children under 16, school records may include nursery
or daycare records. If none of the above documents in the
preceding charts are available, an affidavit may be used. An
affidavit is only acceptable if it is signed under penalty of perjury
by a parent or guardian stating the date and place of the birth of
the child and cannot be used if an affidavit for citizenship was
provided.
Exception: Do not accept a voter’s registration card or Canadian
driver’s license as listed in 8 CFR 274a.2(b)(1)(v)(B)(1).

Page 9 – State Medicaid Director

Collective Naturalization
The following will establish U.S. citizenship for collectively naturalized individuals:
Puerto Rico:
• Evidence of birth in Puerto Rico on or after April 11, 1899 and the applicant's statement
that he or she was residing in the U.S., a U.S. possession or Puerto Rico on January 13,
1941; or
• Evidence that the applicant was a Puerto Rican citizen and the applicant's statement that
he or she was residing in Puerto Rico on March 1, 1917 and that he or she did not take an
oath of allegiance to Spain.
U.S. Virgin Islands:
• Evidence of birth in the U.S. Virgin Islands, and the applicant's statement of residence in
the U.S., a U.S. possession or the U.S. Virgin Islands on February 25, 1927;
• The applicant's statement indicating resident in the U.S. Virgin Islands as a Danish
citizen on January 17, 1917 and residence in the U.S., a U.S. possession or the U.S.
Virgin Islands on February 25, 1927, and that he or she did not make a declaration to
maintain Danish citizenship; or
• Evidence of birth in the U.S. Virgin Islands and the applicant's statement indicating
residence in the U.S., a U.S. possession or territory or the Canal Zone on June 28, 1932.
Northern Mariana Islands (NMI) (formerly part of the Trust Territory of the Pacific Islands
(TTPI)):
• Evidence of birth in the NMI, TTPI citizenship and residence in the NMI, the U.S., or a
U.S. territory or possession on November 3, 1986 NMI local time) and the applicant's
statement that he or she did not owe allegiance to a foreign state on November 4, 1986
(NMI local time);
• Evidence of TTPI citizenship, continuous residence in the NMI since before November 3,
1981 (NMI local time), voter registration prior to January 1, 1975 and the applicant's
statement that he or she did not owe allegiance to a foreign state on November 4, 1986
(NMI local time); or
• Evidence of continuous domicile in the NMI since before January 1, 1974 and the
applicant's statement that he or she did not owe allegiance to a foreign state on November
4, 1986 (NMI local time).
Note: If a person entered the NMI as a nonimmigrant and lived in the NMI since January 1,
1974, this does not constitute continuous domicile and the individual is not a U.S. citizen.
Treatment of Title IV-E Children and Individuals Receiving Services through Medicaid
Section 1115 Demonstrations
Title IV-E children receiving Medicaid must have in their Medicaid file a declaration of
citizenship or satisfactory immigration status and documentary evidence of the citizenship or
satisfactory immigration status claimed on the declaration.
Individuals who are receiving benefits under a section 1115 demonstration project approved
under Title XI authority are subject to this provision. This includes expansion eligible
individuals under statewide section 1115 demonstrations and family planning demonstrations.

Page 10 – State Medicaid Director
Driver’s License Documentation to Establish Both Citizenship and Identification
Section 6036(a)(3)(B)(iv) of the DRA permits the use of a valid State-issued driver’s license or
other identity document described in Section 274A(b)(1)(D) of the Immigration and Nationality
Act, but only if the State issuing the license or such document requires proof of United States
citizenship before issuance of such license or document or obtains a social security number from
the applicant and verifies before certification that such number is valid and assigned to the
applicant who is a citizen. CMS is not currently aware that any State has these processes in
place at this time. Therefore, until such time that a State has this requirement in place this
documentation may not be accepted.
Effective Date
For new Medicaid applicants or for currently enrolled individuals, the State must obtain evidence
of citizenship at the time of application or at the time of the first redetermination occurring on or
after July 1, 2006. Recipients will need to provide such documentation only once unless doubt is
cast on the situation because once citizenship is established it is a circumstance not likely to
change.
Reasonable Opportunity
Beginning July 1, 2006 self attestation of citizenship by applicants or recipients will no longer be
acceptable. Therefore, at the time of application or redetermination, the State must give an
applicant or recipient, who has signed a declaration required by section 1137(d) of the Act and
claims to be a citizen, a reasonable opportunity to present documents establishing U.S.
citizenship or nationality and identity. For individuals who are already Medicaid recipients, such
individuals remain eligible until determined ineligible as required by Federal regulations at 42
CFR 435.930. A determination terminating eligibility may be made only after the recipient has
been given a reasonable opportunity to present evidence of citizenship or the State determines
the individual has not made a good faith effort to present satisfactory documentary evidence of
citizenship. By contrast, applicants for Medicaid (who are not currently receiving Medicaid),
should not be made eligible until they have presented the required evidence. This is no different
than current policy regarding information which an initial applicant must submit in order for the
State to make an eligibility determination.
The “reasonable opportunity period” should be consistent with the State’s administrative
requirements such that the State does not exceed the time limits established in Federal
regulations for timely determination of eligibility in 42 CFR 435.911. The regulations permit
exceptions from the time limits when an applicant or recipient in good faith tries to present
documentation, but is unable to do so because the documents are not available. In such cases,
the State should assist the individual in securing evidence of citizenship. In these situations,
States may use matches with other agencies to assist applicants or recipients to meet the
requirements of the law. For example, States already receive the State Data Exchange (SDX).
Therefore, a match of Medicaid applicants or recipients to the SDX that shows the individual has
proved citizenship would satisfy the documentation requirement of this provision with respect to
SSI recipients. An SSI recipient’s citizenship status can be found in the Alien Indicator Code at
position 578 on the SDX. The BENDEX record is an extract of the Master Beneficiary Record
and it does not currently house any data on U.S. citizenship or alien status; therefore, this system
may not be utilized. States may use matches with State vital statistics agencies to assist
applicants or recipients to document citizenship.

Page 11 – State Medicaid Director

Applicants or Recipients Needing Assistance
If the applicant or recipient is homeless, an amnesia victim, mentally impaired, or physically
incapacitated and lacks someone who can act for the individual, and cannot provide evidence of
U.S. citizenship or identity, the State should assist the applicant or recipient to document U.S.
citizenship and identity.
State Processes and Best Practices
• All documents must be either originals or copies certified by the issuing agency. Copies
or notarized copies may not be accepted.
• States must maintain copies in the case record or data base and make available for
compliance audits.
• States may permit applicants and recipients to submit such documentary evidence
without appearing in person at a Medicaid office.
• If documents are determined to be inconsistent with pre-existing information, are
counterfeit, or altered, States should investigate for potential fraud and abuse, including
but not limited to, referral to the appropriate State and Federal law enforcement agencies.
• Presentation of documentary evidence of citizenship is a one time activity; once a
person’s citizenship is documented and recorded in a State database subsequent changes
in eligibility should not require repeating the documentation of citizenship unless later
evidence raises a question of the person’s citizenship. The State need only check its
databases to verify that the individual already established citizenship.
• A number of States have long required their applicants to document citizenship. New
York, New Hampshire, and Montana report that they have, as part of the Medicaid
eligibility process, required documentation of citizenship for many years without undue
hardship to either applicants or the State. New York and New Hampshire have published
guidelines for documenting U.S. citizenship that generally mirror the list of acceptable
documents contained in this letter. Any State that currently has a process in place to
document citizenship should review this State Medicaid Director’s letter and modify their
process, as appropriate, to ensure conformity with Section 6036 of the Deficit Reduction
Act of 2005.
Denial, Termination, Notice and Appeals
The enactment of section 6036 does not change any CMS policies regarding the taking and
processing of applications for Medicaid except the new requirement for presentation of
documentary evidence of citizenship. Thus, the requirement that determination of Medicaid
eligibility be performed in a manner consistent with proper and efficient administration continues
to apply. Likewise, the regulations at 42 CFR 435.902, 435.910(e), 435.912, 435.919 and
435.920 continue to apply when securing from applicants and recipients documentary evidence
of citizenship and identity. Thus, States are not obligated to make or keep eligible any individual
who fails to cooperate with the requirement to present documentary evidence of citizenship and
identity. Failure to provide this information is no different than the failure to provide any other
information which is material to the eligibility determination.
An applicant or recipient who fails to cooperate with the State in presenting documentary
evidence of citizenship may be denied or terminated. Failure to cooperate consists of failure by
an applicant recipient or that individual’s representative, after being notified, to take a required
action. Notice and appeal rights and adequate and timely notice must be given to beneficiaries if

Page 12 – State Medicaid Director
the State denies or terminates an individual for failure to cooperate with the requirement to
provide documentary evidence of citizenship. In the case of recipients, the notice must be in
advance.
Federal Financial Participation (FFP) for Administrative Expenditures
CMS will provide FFP for State expenditures to carry out the provisions of section 1903(x) at the
match rate for program administration.
Compliance
FFP will not be available if a State does not require applicants and recipients to provide
satisfactory documentary evidence of citizenship, or does not secure such documentary evidence
which includes the responsibility to accept only authentic documents on or after July 1, 2006.
The Centers for Medicare & Medicaid Services (CMS) will review implementation of section
6036 to determine whether claims for FFP for services provided to citizens should be deferred or
disallowed. Additionally, CMS will monitor the extent to which the State is using primary
evidence to establish both citizenship and identity and will require corrective action to ensure the
most reliable evidence is routinely being obtained.
CMS requires that as a check against fraud, using currently available automated capabilities,
States will conduct a match of the application’s name against the corresponding Social Security
number that was provided. In addition, CMS, in cooperation with other agencies of the federal
government, is establishing automated capabilities through which a State would be able to verify
citizenship and identity of Medicaid applicants. When these capabilities become available,
States will be required to match files for individuals who used third or fourth tier documents to
verify citizenship and fifth level documents to verify identity, and CMS will make available to
States necessary information in this regard in a future State Medicaid Director’s Letter. States
are hereby directed to ensure that all case records within this category will be so identified and
made available to conduct these automated matches. CMS may also require States to match files
for individuals who used first or second level documents to verify citizenship as well. CMS may
provide further guidance to Sates with respect to actions required in a case of a negative match.
Outreach Plan
CMS will implement an outreach plan to explain the requirements of section 1903(x). In
addition, we will place on our website tools States may use in conducting similar outreach.
Meanwhile, we encourage States to alert your Medicaid beneficiaries and potential applicants as
soon as possible about the requirement to provide acceptable documentary evidence of
citizenship upon Medicaid application or upon initial redetermination and how the requirements
may be met. We encourage States to work with organizations and applicants in meeting this
requirement. Also, we encourage States to begin reviewing files and procedures to determine
what information is currently on hand to minimize the workload associated with this requirement
beginning July 1, 2006. We are confident that your implementing procedures will assure
compliance with this requirement.

Page 13 – State Medicaid Director
Questions
Questions regarding this provision may be directed to Jean Sheil, Director, Family and
Children’s Health Programs Group at 7500 Security Blvd., Mail Stop S2-01-16, Baltimore,
Maryland 21244-1850.
Sincerely,
/s/
Dennis G. Smith
Director
Enclosure
cc:
CMS Regional Administrators
CMS Associate Regional Administrators
for Medicaid and State Operations
Martha Roherty
Director, Health Policy Unit
American Public Human Services Administration
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Matt Salo
Director of Health Legislation
National Governors Association
Jacalyn Bryan Garden
Director of Policy and Programs
Association of State and Territorial Health Officials
Christie Raniszewski Herrara
Director, Health and Human Services Task Force
American Legislative Exchange Council
Lynne Flynn
Director for Health Policy
Council of State Governments

